Public utility district No. 1 of Lewis county is of less area than the entire county. In the formation of a district of limited area, the statute demands that it be by petition, of which notice must be published, and on which a hearing must be had. Rem. Rev. Stat., § 11607. That procedure was not followed in this instance. No opportunity for protest by interested persons was afforded. The electors of the county were not informed that the city of Centralia could not, and would not, be included in the district. To the contrary, they had the right to assume that the city would be included because the proposition which was submitted to the voters by the county commissioners was for the formation of a district coextensive with the limits of the county. Had the voters residing in the county outside of Centralia known that the city was not to be included and that the property within the city would not be taxed to help maintain the public utility district, the vote might have been entirely different. At any rate, the voters should have been allowed to express their voice upon a proposition formulated to represent the true facts, and not have been beguiled into voting for a proposition that was at variance with what the situation now actually is.
I dissent. *Page 590